DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a percentage” in line 7 needs to be changed to “the percentage” and the phrase “a user” in line 8 needs to be changed to “the user”.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  the phrase “a parameter” in line 3 needs to be changed to “the parameter” and the phrase “a user” in lines 4 and 5 needs to be changed to “the user”.  Appropriate corrections are required.
Claims 3 and 10 are objected to because of the following informalities:  the phrase “a parameter” in line 3 needs to be changed to “the parameter” and the phrase “a user” in lines 4 and 7-8 needs to be changed to “the user”.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  the phrase “a user” in line 2 needs to be changed to “the user”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrase “a user” in lines 2-3 needs to be changed to “the user” and the phrase “the training program” in line 4 needs to be changed to “a training program”.  Appropriate corrections are required.

Claim 7 is objected to because of the following informalities:  the phrase “a user” in line 3-4 and 6 needs to be changed to “the user” .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “the set value of a percentage of a parameter representative of the athletic preparation of a user” in lines 2-3 needs to be changed to “a set value of the percentage of the parameter representative of the athletic preparation of the user”.  Appropriate correction is required.
Claims 9, 11 and 19 are objected to because of the following informalities:  the phrase “a user” in line 2 needs to be changed to “the user”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the phrase “a parameter” in line 3 needs to be changed to “the parameter”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “the target value” in line 6 needs to be changed to “the power target value” and the phrase “a percentage of the parameter representative of the athletic preparation of a user” in line 7 needs to be changed to “the percentage of the parameter representative of the athletic preparation of the user”.  Appropriate corrections are required.

Claim 14 is objected to because of the following informalities:  the phrase “a parameter” in line 3 needs to be changed to “the parameter” and the phrase “a user” in lines 3 and 7 needs to be changed to “the user”.  Appropriate corrections are required.
Claim 15 is objected to because of the following informalities:  the phrase “a user” in line 3 needs to be changed to “the user”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:   the phrase “a user” in lines 3-7 needs to be changed to “the user” and the phrase “a parameter” in line 3 and 6 needs to be changed to “the parameter”.  Appropriate corrections are required.
Claim 17 is objected to because of the following informalities:  the phrase “a user” in line 3 needs to be changed to “the user” and the capitalized letter “A” in line 4 needs to be changed to “a”.  Appropriate corrections are required.
Claim 18 is objected to because of the following informalities:  the phrase “the set value of a percentage of a parameter representative of the athletic preparation of a user” in lines 2-3 needs to be changed to “a set value of the percentage of the parameter representative of the athletic preparation of the user”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the phrase “a parameter” in line 3 needs to be changed to “the parameter” and the phrase “a user” in lines 4 and 8 needs to be changed to “the user”.  Appropriate corrections are required.

Note: Applicant is respectfully requested to stay consistent with the claim language throughout the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins, III et al. (US 2014/0171266A1, hereinafter referred to as “Hawkins”).
Regarding claims 1 and 12, Hawkins discloses an exercise machine configured to assume a power-controlled training mode/A power-controlled training method which can be performed on an exercise machine, wherein the exercise machine is configured to/the method comprising steps of: vary/varying a percentage of a parameter representative of athletic preparation of a user (¶ [0110], the rider may enter their functional power threshold (FTP) value into an app or a user profile and set the ).
Regarding claims 4 and 15, Hawkins discloses wherein the percentage of the parameter representative of the athletic preparation of a user is manually variable by the user/wherein the step of varying comprises a step of manually varying, by the user, the percentage of the parameter representative of the athletic preparation of a user (Hawkins: ¶ [0110], the user can set the percentage of FTP).
Regarding claims 9 and 19, Hawkins discloses wherein the parameter representative of the athletic preparation of a user is the functional threshold 6power, FTP (Hawkins: ¶ [0110]).



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Moritz et al. (US 2021/0077887 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hawkins, III et al. (US 2014/0171266A1, hereinafter referred to as “Hawkins”).
Regarding claims 1 and 12, Moritz discloses/teaches an exercise machine configured to assume a power-controlled training mode/A power-controlled training method which can be performed on an exercise machine, wherein the exercise machine is configured to/the method comprising steps of: vary/varying a percentage of a parameter representative of athletic preparation of a user (i.e. FTP) (abstract, ¶ [0020], ¶ 0024], ¶ [0028], ¶ [0031], each of the intensity ratings/zones 1-6 (see Figs. 2 and 4-5), correspond to a percentage of the user’s functional threshold power (FTP). For instance, Zone 1 (Z1) corresponds to intensity rating of less than 70% of the user’s FTP,  intensity for the user operating the fitness machine (claim 1), wherein the intensity is an estimated power required by the user to operate the fitness machine (claim 6), wherein the intensity ratings are determined based on the intensity required by the user to operate the fitness machine relative to the power capacity of the user (claim 7), wherein the power capacity of the user is a functional threshold power determined for the user (claim 8). As such, the intensity ratings are determined based on the estimated power required by the user to operate the fitness machine relative to the user’s FTP. Therefore, each intensity rating/zone corresponds to the power (value) required in that zone relative to the user’s FTP. For instance, the power (value) required in zone 2 equals 71%-81% of the user’s FTP. Since any of the zones can become a target zone, the power value required in each zone can become the power target value which equals a percentage of the user’s FTP. For instance, if the user moves from zone 2 to zone 3 (zone 3 becoming the target zone), the value of the power target becomes equal to 82%-92% of FTP (example: if the 
Regarding claims 1 and 12, Hawkins teaches an exercise machine configured to assume a power-controlled training mode/A power-controlled training method which can be performed on an exercise machine, wherein the exercise machine is configured to/the method comprising steps of: vary/varying a percentage of a parameter representative of athletic preparation of a user (¶ [0110], the rider may enter their functional power threshold (FTP) value into an app or a user profile and set the percentage of that number for the interval session. As such, different percentage of FTP can be set by the user, thereby the percentage of FTP can be varied), perform/performing power control by following a power target value delivered by the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mortiz’s invention with power target value determination and power control of the machine using the power target value as taught by Hawkins in order to inform the user of the amount of power/watt they are delivering/outputting during exercise and enable the user to improve upon and track progress of such output power. 

Regarding claims 2 and 13, Moritz alone or as modified by Hawkins discloses/teaches wherein in the power-controlled training mode, the power target value 
Regarding claims 3, 10, 14 and 20, Moritz alone or as modified by Hawkins discloses/teaches wherein in the power-controlled training mode, the power target value is determined based on the percentage of a parameter representative of the athletic preparation of a user (Moritz: abstract, ¶ [0026]-[0033] (also see the explanation provided above in claim 1 regarding Office’s position); Hawkins: ¶ [0110]), the determination of the power target value delivered by the user during the physical activity takes place, with respect to a previous power target value, by varying the power target value by an absolute discrete value which is different from user to user, while the percentage of the parameter representative of the athletic preparation of a user is the same for all users (Moritz: ¶ [0028], ¶ [0030], there are various ways of changing between zones and hence different power target values. One way is through selecting the desired levels/zones (i.e. 41-46/51-56) on the display/interface (Fig. 4). Another way is via using buttons 49/59 (Fig. 4), whereby using such button, moving to another zone (hence another power target value) would be with respect to the previous zone. For instance, when the user is in zone 2, using the up speed arrow button 59 would move the user to the next (immediate) zone up, which is zone 3 and the corresponding power target value of zone 3, while using the down speed arrow button 59 would move the user to the next (immediate) zone down, which is zone 1 and the corresponding power target value of zone 1. Depending on the user’s speed in zone 2, the user might have to press the up (or down) speed arrow button 59 a few times to get to the speed corresponding to zone 3 (or zone 1) and therefore the power target value corresponding 
Regarding claims 4 and 15, Moritz alone or as modified by Hawkins discloses/teaches wherein the percentage of the parameter representative of the athletic preparation of a user is manually variable by the user/wherein the step of varying comprises a step of manually varying, by the user, the percentage of the parameter representative of the athletic preparation of a user (Moritz: ¶ [0026]-[0033], the user can manually select between different intensity ratings/zones; Hawkins: ¶ [0110], the user can set the percentage of FTP).  
Regarding claims 6 and 16, Moritz alone or as modified by Hawkins discloses/teaches the exercise machine comprising/wherein the step of manually varying comprises a step of providing: a first control device (Moritz: i.e. up speed arrow 
Regarding claim 7, Moritz alone or as modified by Hawkins discloses/teaches wherein the first variation which can be obtained by activating the first control device (Moritz: up speed arrow button 59, or up incline arrow button 49) is an increase in the percentage value of the parameter representative of the athletic preparation of a user (Moritz: ¶ [0028], ¶ [0030], using the up arrow buttons 59/49 would increase the FTP percentage. For instance, when the user is in zone 2 (71%-81% of FTP), using the up speed arrow button 59 or up incline arrow 49, would move the user to the next (immediate) zone up, which is zone 3 (82%-92% of FTP), such variations/increase in 
Regarding claims 8 and 18, Moritz alone or as modified by Hawkins discloses/teaches the exercise machine comprising a display module (Moritz: 14), the display module being configured to show to the user the set value of a percentage of a parameter representative of the athletic preparation of a user/the method comprising a step of displaying, by a display module (Moritz: 14) of the exercise machine, the set value of a percentage of a parameter representative of the athletic preparation of a user (Moritz: i.e. 34, Figs. 1, 4 and 6, ¶ [0022], ¶ [0032], ¶ [0035]).  
Regarding claims 9 and 19, Moritz alone or as modified by Hawkins discloses/teaches wherein the parameter representative of the athletic preparation of a user is the functional threshold 6power, FTP (Moritz: ¶ [0020], ¶ [0024], ¶ [0032], ¶ [0035], claim 8; Hawkins: ¶ [0110]).
Regarding claim 11, Moritz alone or as modified by Hawkins discloses/teaches wherein the parameter representative of the athletic preparation of a user is the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz alone or in view of Hawkins as applied to claims 1 and 12 above, and further in view of Hansen (US 2021/0106875 A1).
Moritz teaches providing target intensity ratings (hence percentage of the parameter representative of the athletic preparation of a user (FTP)) to the user via a program that includes a plurality of target intensity ratings in a set sequence and set duration, and providing a recommendation that the user makes a different selection to get to the target intensity rating (Moritz: claims 15-16) (Claims 5 and 17). However, Moritz alone or in view of Hawkins is silent about the percentage of the parameter representative of the athletic preparation of the user (FTP) is automatically variable by the exercise machine based on a set trend set in the training program/wherein varying comprises step of varying, automatically by the exercise machine, the percentage of the parameter representative of the athletic preparation of a user based on a set trend set in the training program of the user.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moritz’s invention alone or in view of Hawkins wherein the percentage of the parameter representative of the athletic preparation of the user (FTP) is automatically variable by the exercise machine based on a set trend set in the training program/wherein varying comprises step of varying, automatically by the exercise machine, the percentage of the parameter representative of the athletic preparation of a user based on a set trend set in a training program of the user as taught by Hansen in order to enable the user exercise throughout the workout plan without pausing and thereby reduce distraction for the user during exercise. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0123071 A1 to Rhea (pertinent to claims 1, 5, 12 and 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784